DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 140 (Fig. 6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 at lines 14-15 (as numbered on the page) recites “a range of from 61.0 wt% and 70.8 wt% silica”.  It appears that either the word “and” should read --to--, or the word “from” should read --between--, in order to make grammatical sense as a range.  Appropriate correction is required.
Claims 8 and 9 are objected to because of the following informalities:  Each of claims 8 and 9 recites “wherein the inorganic fibre composition comprising”.  It appears “comprising” should read --comprises-- in order to make grammatical sense.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  The 3rd-4th lines of claim 15 recite “a range of from 65.7 wt% and 70.8 wt%”.  It appears that either the word “and” should read --to--, or the word “from” should read --between--, in order to make grammatical sense as a range.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 12, 13, and 14 recites “to obtain a vacuum cast preform”.  It is unclear if these claims are requiring a step of vacuum casting a preform, or if the compositions and proportions must merely be selected such that a vacuum cast preform could theoretically be obtained with the claimed shrinkages.
Claim 21 recites the limitation "the shrinkage value" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the target composition" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olds ‘699 (US 5,332,699).
Regarding claim 1, Olds ‘699 teaches:
selecting a composition and proportion (column 3, lines 5-20; column 4, lines 22-29) of each of the following raw materials:
silica sand (“Silica Sand”, Table 1)
lime, said lime comprising at least 0.10 wt% magnesia (“Quick Lime”, Table 1, MgO 0.14 wt%)
optional additives as claimed (this limitation is optional - Olds ‘699 allows but does not require additional additives)
mixing the silica sand, lime, and optional additives to form a mixture (column 4, lines 38-43)
melting the mixture in a furnace (column 4, lines 42-47)
shaping the molten mixture into inorganic fibers (column 4, lines 47-54)
the raw material selection comprises composition selection and proportion selection of the raw materials to obtain an inorganic fiber composition comprising:
a range of from 61.0 wt% and 70.8 wt% silica (column 3, lines 10 and 19)
less than 2.0 wt% magnesia (column 3, lines 10-11 and 19-20)
less than 2.0% incidental impurities (column 3, lines 9-10 and 18-19; Table 1)
no more than 2.0 wt% of metal oxides and/or metal non-oxides derived from said optional additives (column 3, lines 9-10 and 18-19; also, the optional additives are optional - Olds ‘699 allows but does not require additional additives)
calcia providing the balance up to 100 wt% (column 3, lines 11 and 20)
the inorganic fiber composition comprises no more than 0.8 wt% Al2O3 derived from the incidental impurities and/or the optional additives (column 3, lines 9 and 18; Table 1), 
wherein the ranges of Olds ‘699 overlap the claimed ranges.
Regarding claim 2, Olds ‘699 further teaches the amount of magnesia in the inorganic fiber composition is at least 0.10 wt% (column 3, lines 10-11 and 19-20).
Regarding claim 3, Olds ‘699 further teaches the amount of Al2O3 is no more than 0.70 wt% (column 3, lines 9 and 18; Table 1).
Regarding claim 4, Olds ‘699 further teaches the amount of magnesia is no more than 0.85 wt% (column 3, lines 10-11 and 19-20).
Regarding claim 5, Olds ‘699 further teaches the inorganic fiber composition comprises no more than 1.8 wt% of metal oxides and/or metal non-oxides derived from said optional additives (column 3, lines 9-10 and 18-19; also, the optional additives are optional - Olds ‘699 allows but does not require additional additives).
Regarding claim 6, Olds ‘699 further teaches the inorganic fiber composition comprises no more than 1.0 wt% of metal oxides and/or metal non-oxides derived from said optional additives (column 3, lines 9-10 and 18-19; also, the optional additives are optional - Olds ‘699 allows but does not require additional additives).
Regarding claim 7, Olds ‘699 further teaches the inorganic fiber composition comprises no more than 0.6 wt% of metal oxides or metal non-oxides derived from said optional additives (column 3, lines 9-10 and 18-19; also, the optional additives are optional - Olds ‘699 allows but does not require additional additives).
Regarding claim 8, Olds ‘699 further teaches the inorganic fiber composition comprises no more than 0.2 wt% of metal oxides or metal non-oxides derived from said optional additives (column 3, lines 9-10 and 18-19; also, the optional additives are optional - Olds ‘699 allows but does not require additional additives).
Regarding claim 9, Olds ‘699 further teaches the inorganic fiber composition comprises no more than 0.1 wt% of metal oxides or metal non-oxides derived from said optional additives (column 3, lines 9-10 and 18-19; also, the optional additives are optional - Olds ‘699 allows but does not require additional additives).
Regarding claim 10, Olds ‘699 teaches that the raw materials may include lime and silica sand (column 4, lines 22-27; Table 1).  While Olds ‘699 does not explicitly limit the raw materials to consist only of lime and silica sand, Olds ‘699 does not require using any additional raw materials, and it is possible to use only lime and silica sand to achieve a fiber composition described by Olds ‘699 (column 3, lines 5-20) and meeting the claimed fiber composition.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize raw materials consisting of lime and silica sand in the method of Olds ‘699.
Regarding claim 11, Olds ‘699 is silent regarding inhibiting the formation of surface crystallite grains upon heat treatment at 1100°C for 24 hours, said surface crystallite grains comprising an average crystallite size in a range of from 0.0 to 0.90 µm.  However, Olds ‘699 teaches the composition selection and proportion selection of the raw materials is configured so the amount of magnesia in the fiber composition meets the desired inorganic fiber composition as recited in claim 1, including amount of magnesia (column 3, lines 10-11 and 19-20; Table 1).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that fibers of the same composition and made by the same process would exhibit the same properties, including inhibition of the formation of surface crystallite grains as claimed.  It has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.
Regarding claims 12-14, Olds ‘699 teaches raw material composition selection and proportion selection to obtain inorganic fibers meeting the inorganic fiber composition as described in claim 1.  While Olds ‘699 does not explicitly state that such raw material composition selection and proportion selection is configured to obtain a vacuum case preform of the inorganic fibers comprising a shrinking of 6.0% or less, 4.0% or less, or 3.5% or less when exposed to 1300°C for 24 hours, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that fibers of the same composition and made by the same process would exhibit the same properties, including shrinkage as claimed. It has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.
Regarding claim 15, Olds ‘699 further teaches the composition selection and proportion selection of the raw materials is configured such that the proportion of silica and optional zirconia in the inorganic fiber composition comprises a range of from 65.7 wt% and 70.8 wt% (column 3, lines 5-20).
Regarding claims 16-18, Olds ‘699 further teaches the composition selection and proportion selection of the raw materials is configured such that the proportion of incidental impurities in the inorganic fiber composition is less than 1.5 wt%, less than 0.8 wt%, and less than 0.6 wt% (column 3, lines 5-20; Table 1).
Regarding claims 19-20, Olds ‘699 further teaches the composition selection and proportion selection of the raw materials is configured such that the proportion of incidental impurities and optional additives in the inorganic fiber composition is not more than 2.5 wt% and no more than 2.2 wt% (column 3, lines 5-20; Table 1).
Regarding claim 21, Olds ‘699 further teaches the composition selection of the raw materials involves doping amounts of selected incidental impurities into the raw materials to determine a shrinkage value of the resultant inorganic fibers when exposed to a service temperature for 24 hours, and using the shrinkage value to determine a target composition selection range of the silica sand and lime (column 2, line 68-column 3, line 2; column 5, lines 1-31; Table 2).  While Olds ‘699 does not explicitly describe 1300°C, it suggests that shrinkage should generally be considered and minimized when selecting the composition of the raw material.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also consider shrinkage at 1300°C in the method of Olds ‘699 in order to make fibers usable at various service temperatures including 1300°C.
Regarding claim 22, Olds ‘699 further teaches the target composition selection range is used to select the silica sand and/or the lime (column 3, lines 5-20; column 4, lines 22-29; Table 1).
Regarding claim 23, Olds ‘699 further teaches the composition of the silica sand and/or lime is obtained through blending different batches of silica sand and/or lime to obtain the target composition (column 3, lines 5-20; column 4, lines 22-27 and 38-42; Tables 1 and 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741